Walker, J.
We think both the cases, Snediker v. Marshall, 25 Texas, 460, and Baker v. Panola County, 30 Texas, 86, are authority for our affirming this judgment.
There is no doubt but that the tax imposed was illegal, nor is there a doubt that it was collected and paid into the city treasury.
We do not think that General Griffin’s order had much to do with it. The order was intended simply to inform the people that the United States having taken military control of the State of Texas, the people were not thereby exonerated from paying their taxes.
It would be contrary to good conscience for the city of Galveston to retain the money collected from the appellee without authority of law, and where there is a wrong the law should furnish a remedy.
We think in most of the cases referred to in appellant’s brief the effort has been made to recover money paid to the State under a mistake of law, and the remedy has been denied on the ground that the citizen may not sue the State.'
The judgment of the District Court is affirmed.
Affirmed. „